Citation Nr: 1760692	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-03 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right wrist disability, to include entitlement to a temporary total rating.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983, and from May 2008 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.

The Veteran testified before the undersigned Veterans' Law Judge in a November 2015 Board Hearing at the RO.  A copy of the transcript is of record.


REMAND

Although further delay is regrettable, the issue of entitlement to an increased rating for the right wrist disability must be remanded for further development.

The Veteran claimed the disability worsened in December 2012.

In the November 2015 Board Hearing, the Veteran claimed that in addition to the November 2012 wrist surgery which required hospitalization, another surgery was performed on the wrist in 2014.

The record contains indications that the Veteran underwent another wrist surgery in 2014, but no hospital entrance or discharge report is included.

In January 2014, a doctor at Rodriquez Army Health Clinic noted the Veteran reported to the clinic after a "second right wrist surgery."  That doctor also noted the Veteran received six weeks of convalescent leave.

A private physician in July 2014 noted the Veteran was seven months post-operation at the time of the visit.  In January 2015 that physician noted the Veteran was one year post-operation.

A doctor at Rodriquez Army Health Clinic in August 2015 noted the Veteran had a history of two right wrist surgeries.

The Board finds that since the record indicates that a wrist surgery with convalescent leave occurred during the appeal period, which has not been previously considered, additional development is necessary to obtain surgical and discharge reports.

Accordingly, the case is REMANDED for the following action:

1.  Request hospital discharge report and instructions for the Veteran's second right wrist surgery, approximately in January 2014.

2.  Schedule the Veteran for a VA examination of the right wrist.  The examiner must review the claims file and should note that review in the report.  The examiner should provide ranges of active and passive motion of the right and left wrists.  The examiner should opine whether there is any additional loss of function due to incoordination, fatigability, weakened motion, painful motion, excess motion, or on flare up.  The examiner should describe any occupational impairment caused by the right wrist disability.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


